                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 18-22620-CIV-GAYLES/WHITE

JOSE FUENTES,

                         Petitioner,

                v.

JULIE L. JONES, et al.,

                         Respondents.
                                                  /


                       ORDER ON REPORT OF MAGISTRATE JUDGE

        THIS CAUSE comes before the Court on Magistrate Judge Patrick A. White’s Report of

Magistrate Judge (the “Report”) [ECF No. 8]. Petitioner Jose Fuentes (“Petitioner”) filed a petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging his conviction and sentence

following a jury verdict in the Circuit Court of the Eleventh Judicial Circuit, in and for Miami-

Dade County, Florida. [ECF No. 1]. The matter was referred to Magistrate Judge White [ECF

No. 3]. Judge White’s Report recommends that the Court dismiss the Petition as time-barred. Pe-

titioner has timely objected to the Report, arguing that Judge White, in determining when Peti-

tioner’s judgment of conviction became final, failed to account for Petitioner’s motion for re-

hearing and rehearing on banc—denied by the Florida Third District Court of Appeals on No-

vember 14, 2013. [ECF No. 9]. Petitioner also argues that Judge White failed to apply the mail-

box rule to all of Petitioner’s filings. [Id.].

        A district court may accept, reject, or modify a magistrate judge’s report and recommen-

dation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which objection

is made are accorded de novo review, if those objections “pinpoint the specific findings that the
party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see also Fed.

R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific objection

is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint Underwriters,

L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc., 208 F. App’x

781, 784 (11th Cir. 2006).

       The Court has conducted a de novo review of the record and finds that the Petition was

timely. See Lowe v. Fla. Dep’t of Corrections, 679 F. App’x 756, 757 (11th Cir. 2017) (“Under

the Supreme Court’s rules, the 90-day period for filing a petition for certiorari begins to run from

the date of entry of the judgment; and in the event a timely petition for rehearing is filed and de-

nied, the period begins to run from the date of the denial.”). Accordingly, after careful considera-

tion, it is ORDERED AND ADJUDGED as follows:

       (1)     The Court declines to adopt Judge White’s Report [ECF No. 8]; and

       (2)     This matter is remanded to Judge White for a ruling on all pre-trial, non-

               dispositive matters and for a Report and Recommendation on any dispositive

               matters.

       DONE AND ORDERED in Chambers at Miami, Florida, this 11th day of October, 2018.




                                              ________________________________
                                              DARRIN P. GAYLES
                                              UNITED STATES DISTRICT JUDGE




                                                 2
